                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


THE LOCAL SPOT, INC., et al.,                   )
                                                )
         Plaintiffs,                            )
                                                )          NO. 3:20-cv-00421
v.                                              )          JUDGE RICHARDSON
                                                )
JOHN COOPER, et al.,                            )
                                                )
         Defendants.                            )



                                ORDER DISMISSING CLAIMS
        The parties have filed a Joint Stipulation of Dismissal Without Prejudice (Doc. No. 106).

The Joint Stipulation states that the parties stipulate to dismiss Plaintiffs’ claims based on the

Tennessee Constitution and Tennessee law set forth in Count IV and V; Plaintiffs’ claims based

on unreasonable seizure set forth in Count I, ¶ 373; Plaintiffs’ claims based on the “taking clause”

of the 5th Amendment set forth in Count II, ¶ 391; and Plaintiffs’ allegations based on the

vagueness of Defendants’ orders set forth in Count II, ¶ 392. Although the parties cite Fed. R. Civ.

P. 41(a)(1)(ii) to support their stipulation of dismissal, the Court construes their stipulation as a

Motion to Amend the Complaint under Rule 15. See Baker v. City of Detroit, 217 F. App’x 491,

497 (6th Cir. 2007) (“Rule 41 does not speak to dismissal of claims, and an amendment pursuant

to Rule 15 is the appropriate way to dispose of fewer than all claims against a defendant.”).

Because the parties have agreed to amend the Complaint to dismiss these counts without prejudice

(see Doc. No. 106), and the Court sees no reason why such amendment would be inappropriate,

the Complaint is hereby so amended.




     Case 3:20-cv-00421 Document 108 Filed 09/14/20 Page 1 of 2 PageID #: 1509
       Accordingly, Plaintiffs’ claims based on the Tennessee Constitution and Tennessee law set

forth Count IV and V; Plaintiffs’ claims based on unreasonable seizure set forth in Count I, ¶ 373;

Plaintiffs’ claims based on the “taking clause” of the 5th Amendment set forth in Count II, ¶ 391;

and Plaintiffs’ allegations based on the vagueness of Defendant’s orders set forth in Count II, ¶

392. are DISMISSED without prejudice. That is, each of Counts IV and V is dismissed in its

entirety, Count I is dismissed to the extent it is based on the allegations set forth in ¶ 373, and

Count II is dismissed to the extent it is based on the allegations set forth in ¶¶ 391-392,

       Plaintiff’s claims otherwise remain pending.

       IT IS SO ORDERED.

                                               ____________________________________
                                               ELI RICHARDSON
                                               UNITED STATES DISTRICT JUDGE




   Case 3:20-cv-00421 Document 108 Filed 09/14/20 Page 2 of 2 PageID #: 1510
